ALLOWABILITY NOTICE

Examiner’s Comment
Applicant’s amendments filed 28 December 2021 in regards to the claims overcome the previous claim objections and 35 U.S.C. 112(b) rejections.
	Applicant’s amendments filed 28 December 2021 in regards to claim 1 overcome the previous prior art rejections. The amendments incorporate limitations that were previously indicated as allowable, namely “wherein, with the first nozzle positioned adjacent the second nozzle, the at least one opposing slash face of the first nozzle faces the at least one slash face of the second nozzle including the first swept surface and the second swept surface, creating a non-uniform gap distance therebetween”.
Claims 1 and 9 are allowable. The restriction requirement among Species Group A and Species Group B, as set forth in the Office action mailed on 21 May 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 21 May 2021 is withdrawn. Claims 3, 4, 11, and 12 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Stephen F. Swinton, Jr. (Reg. No. 53,661) on 11 January 2022.

The application has been amended as follows: 
In the claims:
In claim 1, line 6, the semi-colon has been changed to a comma.
In claim 1, line 9, the semi-colon has been changed to a comma.
In claim 1, line 12, “; and” has been changed to a comma.
In claim 1, 6th line from bottom, the comma has been changed to a semi-colon.

In claim 2, lines 1-2, “pair of nozzles” has been changed to --first and second nozzle--.

In claim 3, line 1, --for each of the first and second nozzle:-- has been added after “wherein”.

In claim 4, line 1, --for each of the first and second nozzle:-- has been added after “wherein”.

In claim 5, lines 1-2, “pair of nozzles” has been changed to --first and second nozzle--.

In claim 7, lines 1-2, “pair of nozzles” has been changed to --first and second nozzle--.

In claim 8, lines 1-2, “pair of nozzles” has been changed to --first and second nozzle--.

In claim 9, line 7, the semi-colon has been changed to a comma.
In claim 9, line 10, the semi-colon has been changed to a comma.
In claim 9, line 13, “; and” has been changed to a comma.

claim 11, line 1, --for each of the plurality of nozzles:-- has been added after “wherein”.

In claim 12, line 1, --for each of the plurality of nozzles:-- has been added after “wherein”.

In claim 17, line 10, the semi-colon has been changed to a comma.
In claim 17, line 13, the semi-colon has been changed to a comma.
In claim 17, line 16, “; and” has been changed to a comma.
The above changes to the claims have been made for reasons described in the accompanying interview summary.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745